Citation Nr: 0611031	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cleft palate.

2.  Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, with history of low back strain, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and D.M.
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from July 1964 to June 1966, 
from August 1966 to July 1969 and from September 1969 to 
November 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an January 2003 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 2004, the RO increased the rating for the service-
connected lumbar spine to 40 percent, effective September 
2002.  Nevertheless, the claim for an increased rating 
remains in appellate status before the Board, since the 
maximum benefit allowed by law has not been awarded.  See AB 
v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  A claim for service connection for cleft palate which was 
denied by the RO in January 1985, and not appealed, was the 
last final denial on any basis.

2.  The evidence received since the January 1985 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection.  

3.  The veteran's lumbar spine disability is presently 
manifested by subjective complaints of recurring episodic 
exacerbations of pain resulting in severe limitation of 
lumbar motion.  Objectively, there is no evidence of 
pronounced intervertebral disc syndrome, chronic neurologic 
disability manifestations, or incapacitating episodes of 
intervertebral disc syndrome requiring bed rest within the 
previous 12 month period.  


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1985 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for a cleft 
palate.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

3.  The criteria for an increased evaluation for degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine, with history of low back pain, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (before and after Sept. 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (after Sept. 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the veteran was provided notice consistent with 
the VCAA in October 2002, prior to the initial AOJ decision.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The record reflects that he and his representative were 
provided with copies of the January 2003 rating decision, the 
September 2003 statement of the case (SOC), and the 
supplemental statement of the case issued in May 2004.  By 
way of these documents, the veteran was informed of the 
evidence needed to support his claims.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claims, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claims.  Further, the claims file reflects that the September 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

By letter dated in October 2002, the RO advised the veteran 
of the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claims, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  It is clear, from submissions by 
and on behalf of the veteran, that he is fully conversant 
with the legal requirements in this case.  Thus, the contents 
of that letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, as the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims.  
The Board finds that all necessary development has been 
accomplished.  In this context, his service medical records, 
post-service treatment records, and VA examination reports 
dated in November 2002 and April 2004 have been obtained and 
associated with the claims file.  

The Board observes, however, that the VCAA left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  Moreover, there is no VA duty to 
provide a medical examination or opinion until a previously 
denied claim has been reopened with new and material 
evidence.  38 C.F.R. § 3.159(c)(4).

The veteran does not now assert that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted upon.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that there has been full compliance 
with the duty to assist the veteran with the development of 
his claims, in compliance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudicial action in proceeding with the present 
decision.  Since the claims for service connection and 
increased rating are being denied, no new rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Cleft Palate - Reopening

The RO's January 1985 decision is final.  38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2005).  A final decision cannot 
be reopened and reconsidered by the VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  38 U.S.C.A. § 
5108 (West 2002); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended.  
See 38 C.F.R. § 3.156(a).  However, this amendment is 
effective only for claims filed on or after August 29, 2001.  
The veteran's claim to reopen was filed in September 2002.  
As a result, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
U.S. Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the January 1985 RO 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The RO denied the veteran's claim for service connection for 
cleft palate in January 1985 on the basis that it was a 
constitutional or developmental abnormality not subject to 
service connection.  

Evidence before the RO at the time of its decision in January 
1985 included service medical records which show in April 
1965 the veteran underwent elective corrective surgery for a 
cleft palate (palatopharyngoplasty).  He did well 
postoperatively and in June 1965 returned desiring further 
surgery on his nose and upper lip.  He complained of 
recurrent colds, nasal congestion, and sinusitis.  He had a 
marked deformity of his nose with almost compete airway 
occlusion on the left from a deviated nasal septum.  He 
requested additional corrective surgery to relieve his 
symptoms.  Postoperatively, the palate was well-healed, with 
satisfactory closure of the defect.  

Evidence received since the January 1985 RO decision includes 
VA treatment records dated from 1988 to 2004 and testimony 
from an April 2004 RO hearing.  The medical records primarily 
show treatment for unrelated disabilities (namely 
cardiovascular, orthopedic and psychiatric complaints, among 
others).  He provided testimony that in service he had 
undergone surgery to correct a congenital cleft palate and 
now suffers from residuals that would not be present but for 
the surgery.

The evidence lacking at the time of the January 1985 rating 
decision was medical evidence to show that that the veteran's 
cleft palate was aggravated as a result of the corrective 
surgery performed during service.  Therefore, any "new" 
evidence would have to show that the veteran suffered from 
some type of disabling residuals as a result of the surgery 
and/or that aggravation of the pre-existing disorder had 
occurred.  While additional documents have been associated 
with the file subsequent to the RO's January 1985 rating 
decision, the record still does not contain any such 
evidence.  

The Board finds that the veteran has proffered little in the 
way of "new" evidence, inasmuch as the additional 
outpatient treatment records submitted do not discuss the 
veteran's cleft palate at all.  These reports, while "new" 
in the sense that they were not previously of record, are not 
"material" for purposes of reopening the claim because they 
do not show that the corrective surgery during service 
aggravated the veteran's cleft palate, which is the pivotal 
issue underlying the claim for service connection, and thus 
they do not raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.306(b)(1), to the effect that 
the usual results of ameliorative surgery in service are not 
considered service connected.

To the extent that the veteran has offered testimony in an 
attempt to establish that his cleft palate was aggravated by 
surgery during service, the Board notes that such evidence 
essentially constitutes reiterations of the veteran's 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  In any event, as the veteran is not shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether his cleft palate 
had its onset during his active military service, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported testimony and lay statements, 
even if new, can never serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for cleft palate.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

III.  Increased Rating - Low Back

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003).  These changes are listed under Diagnostic Codes 
(DCs) 5235 to 5243, with Diagnostic Code 5243 now embodying 
the recently revised provisions of the former DC 5293 (for 
intervertebral disc syndrome).  The revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  In addition, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Prior to the regulatory changes, under DC 5292, a maximum 40 
percent rating was assigned for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 40 percent evaluation required severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5295 provided for a maximum 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.

Subsequently, under the revised rating criteria for spinal 
disabilities, unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DCs 5235-5243.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, (2005).

Historically, the RO granted service connection for lumbar 
strain pursuant to DC 5295, for lumbar strain.  A 
noncompensable evaluation was assigned effective December 
1984.  The record discloses that this disability was the 
subject of subsequent adjudication by the RO.  In May 2004, 
the RO recharacterized the disability as degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with history of low back strain, and assigned the 
current 40 percent evaluation under Diagnostic Code 5243, as 
of the date of the September 2002 claim for increase.  

In support of his claim for increase is a November 2002 VA 
examination report, which shows the veteran complained of 
daily back pain associated with stiffness in the lumbar area, 
without radiculopathy and no reports of flareups.  He used a 
cane to assist in ambulation.  He was able to perform the 
activities of daily living.  Forward flexion was to 80 
degrees, extension to 25 degrees lateral flexion to 30 
degrees, bilaterally and rotation to 30 degrees bilaterally.  
The spine was painful at extremes of forward flexion and 
extension backwards.  No additional limitation was noted with 
repetitive movement as related to pain, fatigue, 
incoordination weakness or lack of endurance.  The veteran 
had painful motion with tenderness in the paravertebral 
muscles from L4 to S1 bilaterally.  There were no postural 
abnormalities or fixed deformities.  There were no 
neurological abnormalities.  MRI of the lumbar spine showed 
degenerative joint disease and bulging, but not herniated 
discs.  The pathology was worse at L4-5 on the left.  

At his RO hearing in April 2004, the veteran's pertinent 
testimony was limited to a request for current VA 
examination. 

On VA examination in April 2004, the veteran's complaints 
were essentially unchanged, however he now reported daily 
flareups of pain once or twice a day, lasting from 30 minutes 
to a few hours.  He also reported trouble with most activity 
including sitting, standing, walking, or bending, and 
tightness with a temporary decrease in spine function during 
flareups.  He wore a brace with strenuous activity, and was 
able to walk slowly a few times a week to keep in shape.  
There was no history of surgery.  The veteran was retired and 
able to do activities of daily living.  

Forward flexion of the cervical spine was to 45 degrees, 
extension to 45 degrees, lateral flexion to 45 degrees and 
rotation to 80 degrees.  

Forward flexion of the thoracolumbar spine was to 45 degrees, 
extension to 15 degrees, lateral flexion to 30 degrees, 
bilaterally and rotation to 30 degrees, bilaterally.  The 
veteran's range of motion was considered normal because of 
his obese abdomen, deconditioning pain and stiffness.  There 
was pain through forward flexion increasing as it advances.  
There was discomfort at the end of lateral flexion to both 
sides and at the extremes of extension.  It was reported 
that, during flareups, range of motion and spine function 
were decreased.  There was tenderness in the paraspinal 
lumbar muscles, but no spasm.  There was some guarding of 
movements and a flexed posture due to spondylitic low back 
pain and to a lesser degree to a pendulous obese abdomen.  
Sensory and motor examination were normal.  Reflexes were 
also normal.  Lasegue's sign was negative sitting.  On lying 
down, the veteran flinched with pain as soon as his feet were 
lifted even one inch from examining level.  

During the course of the present appeal, the veteran has 
received the maximum evaluation available under Diagnostic 
Code 5292, a 40 percent rating.  The Board has also 
considered the evidence of painful motion and functional 
impairment of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, since he 
is currently at the maximum evaluation, even with painful 
motion and functional impairment, a higher evaluation is not 
available.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board would also normally consider DC 5295.  
However, the veteran is already receiving the maximum benefit 
to which he would be entitled under that diagnostic code, and 
additional analysis is therefore not necessary.

While there is evidence of neurologic symptomatology related 
to the veteran's service-connected low back disorder, the 
Board finds that, taken as a whole, these symptoms indicate a 
disability picture that is severe in degree, but not more.  
The veteran's pain is mainly localized to the low back with 
no complaints of pain radiating into the legs or paresthesia.  
Despite evidence of degenerative changes involving L4-5 and 
L5-S1, significant neurological findings appropriate to those 
sites were not demonstrated.  The examiner specifically noted 
that there was no evidence of any sensory deficit in the 
lower extremities.  The record, does not demonstrate the 
existence of manifestations representative of a pronounced 
intervertebral disc syndrome, such that a 60 percent rating 
is assignable under Diagnostic Code 5293 as effective prior 
to September 23, 2002.  

In addition, with respect to a higher rating based on the 
frequency and extent of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
continued complaints of radiating low back pain, these 
complaints have not been shown to require that the veteran 
remain in bed, prescribed or otherwise, for any period 
approaching a total duration of at least six weeks during the 
past 12 months to justify a 60 percent under revised 
Diagnostic Code 5243.

Moreover, pain has been demonstrated with range of motion 
testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the veteran's low back disability has not 
been shown to result in muscle atrophy, point tenderness or 
an abnormal gait.  The recent VA examinations failed to 
demonstrate the presence of weak musculature, fatigability, 
or incoordination in the lumbar spine.  The evidence of 
record is negative for any objective showing of significant 
increased functional impairment due to those reports of pain 
other than that contemplated by the current rating.  Although 
the Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).

An increase would only be warranted under either the new or 
old criteria in cases of a vertebral fracture with 
demonstrable deformity (Diagnostic Code 5285) or complete 
ankylosis of the spine (DC 5286, prior to September 26, 2003 
or under DC 5237 effective September 26, 2003), and the 
criteria for higher ratings under these codes has not been 
demonstrated in this case.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected lumbar spine disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected back 
disorder.  The veteran is retired from employment, and has 
not identified any specific factors which may be considered 
to be exceptional or unusual with respect to his lumbar spine 
disability in light of the Rating Schedule, and the Board has 
been similarly unsuccessful. 

Also, the Board does not dispute the veteran's contentions 
that his back disability has caused him to alter his 
lifestyle and has restricted his activities.  Even so, such 
complaints have been taken into consideration in the decision 
to assign a 40 percent evaluation.  In other words, the Board 
finds that the regular schedular standards contemplate the 
symptomatology shown.  Thus, the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned disability ratings are found to be 
inadequate.  See Moyer v. Derwinski, 2 Veltap. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996);  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board therefore finds that the preponderance of the 
evidence is against the claim, and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a cleft 
palate is denied.

Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, with history of low back strain, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


